 
Exhibit 10.1
 

          (Freddie Mac Logo) [f71884fmlogo2c.gif]   Corporate Headquarters
8250 Jones Branch Drive
McLean, VA 22102   Memorandum


 

     
Date
  To
May 7, 2012
  Donald H. Layton       From    
Anthony A. Williams
         
Subject
    Your Compensation as Chief Executive Officer of the Federal Home Loan
Mortgage Corporation (“Freddie Mac”)


 
On behalf of the Compensation Committee (“Committee”) of Freddie Mac’s Board of
Directors (“Board”), this memorandum sets forth the terms of Freddie Mac’s
agreement (the “Agreement”) to employ you as its Chief Executive Officer,
effective May 21, 2012, pursuant to the terms and conditions set forth herein.
The terms and conditions set forth herein have been developed in conjunction
with and are subject to approval by the Federal Housing Finance Agency (“FHFA”),
the United States Department of Treasury (“Treasury”), the Board, and the
Committee. To the extent that any required approval is not obtained, this
Agreement shall be null and void in all respects and you shall have no further
obligations under this Agreement, the Restrictive Covenant and Confidentiality
Agreement (the “Restrictive Covenant Agreement”) or any other plan, policy or
program of Freddie Mac.
 
Please review and confirm that such terms and conditions conform to your
understanding by returning to Keith Green, Freddie Mac’s Senior Vice-President
of Human Resources, a signed copy of this Agreement.
 
As Freddie Mac’s Chief Executive Officer, you shall be the highest-ranking
officer of Freddie Mac and shall have the same status, privileges, and
responsibilities normally inherent in such capacity in corporations of similar
size and character. You shall also perform such additional duties consistent
with your position as the Board may from time to time reasonably assign to you.
In addition, for so long as you remain Chief Executive Officer, the Board shall
nominate you to serve on the Board as a director of Freddie Mac.
 
During your employment as Chief Executive Officer, you agree to devote
substantially all your full time, attention, and energies to Freddie Mac’s
business, and to not be engaged in any other business activity, whether or not
such business activity is pursued for gain, profit, or other pecuniary
advantage, other than service on outside private or not-for-profit boards that:
(i) have been previously disclosed to Freddie Mac prior to the date of this
Agreement and approved by the Committee, and (ii) are approved by the Committee
after the date of this Agreement from time to time. This restriction shall not
prevent you from making investments of your assets in such form or manner as you
desire, consistent with Freddie Mac’s Personal Securities





--------------------------------------------------------------------------------



 



Compensation Terms – Donald H. Layton – May 7, 2012
Page 2 of 4
 
 
Investments Policy and the Restrictive Covenant Agreement you are required to
sign pursuant to Section IV below. You agree to resign as a member of the boards
of directors of American International Group, Assured Guaranty, Ltd., KLS
Diversified Asset Management LP, and Open Models Valuation Company, effective
prior to beginning employment with Freddie Mac, but conditioned on the
effectiveness of this Agreement.
 
I.  Compensation
 
Your annualized base salary shall be $600,000. You will not participate in the
Company’s executive management compensation programs.
 
Base salary will be paid on a semi-monthly basis.
 
If you terminate your employment with Freddie Mac at any time for any reason,
your base salary will terminate effective as of the date your employment
terminates.
 
II.  Benefits
 
You will be eligible to participate in all employee benefit plans offered to
Freddie Mac’s senior executive officers (as may be modified or terminated from
time to time by Freddie Mac in its sole discretion) pursuant to the terms set
forth in the applicable plan. In summary, our benefit plans currently include
the following:
 

  •  Healthcare Coverage — We offer a competitive healthcare program that
provides medical, dental and vision coverage for you and your eligible
dependents with several options to choose from.     •  Income Protection — We
provide short- and long-term disability income protection, life insurance,
accidental death and personal loss insurance, and business travel accident
coverage.     •  Thrift/401(k) Savings Plan — You will be able to contribute on
a pre-tax and after-tax basis and Freddie Mac will begin matching a portion of
your contributions, up to 6 percent of pay, after one year of service. This plan
also includes a Company annual discretionary contribution, which is based on
Company performance and a defined formula with a three-year vesting schedule and
is in addition to the matching contribution.     •  Supplemental Executive
Retirement Plan (SERP) — The SERP is an unfunded nonqualified plan for officers
intended to make up for employer-provided contributions under the Thrift/401(k)
Savings Plan that are capped due to Internal Revenue Code limitations.

 
Under a separate cover, we are sending details of our employee benefit plans. As
a new employee, when you first become eligible for benefits, you may select the
plans that best meet your needs by logging on to
http://netbenefits.fidelity.com. Shortly after your start date, you will



--------------------------------------------------------------------------------



 



Compensation Terms – Donald H. Layton – May 7, 2012
Page 3 of 4
 
receive an email from the “Freddie Mac Benefits Center” instructing you to log
on to the Fidelity NetBenefits website to make your benefits elections.
 
Note that you will not receive any information at your home address. Your
enrollment window is 30 days following your hire date. During orientation, our
benefit plans and information about enrollment will be explained in greater
detail. Please visit our new employee website,
http://www.freddiemac.com/careers/newemployee/, for information about working at
Freddie Mac.
 
III.  Termination of Board Membership
 
Your termination of employment for any reason (including resignation) shall be
deemed to be the termination of your membership on the Board as of the same
effective date.
 
IV.  Restrictive Covenant Agreement
 
The terms of compensation provided in this Agreement are contingent on your
agreement to be bound by the terms of the enclosed Restrictive Covenant
Agreement, which you must sign and return together with a signed copy of this
Agreement. The Restrictive Covenant Agreement will become effective upon the
effectiveness of this Agreement.
 
V.  FHFA’s Review and Approval Authority
 
The terms and conditions of your compensation have been approved by the
Committee but require final approval by FHFA in consultation with Treasury as
required under the terms of the Company’s Preferred Stock Agreement.
Notwithstanding such approval and any provision of this Agreement, you
acknowledge and understand that any compensation paid or to be paid during or
after your employment remains subject to any withholding, escrow or prohibition
consistent with FHFA’s authority pursuant to the Federal Home Loan Corporation
Act, as amended, or the Federal Housing Enterprises Financial Safety and
Soundness Act of 1992, as amended.
 
VI.  Reservation of Rights
 
This Agreement is not intended, nor shall it be interpreted, to constitute a
contract of employment for a specified duration. Your employment is “at-will”
and each of you and Freddie Mac retain the discretion to terminate the
employment relationship at any time for any lawful reason with or without
notice.
 
This offer of employment is contingent upon Freddie Mac’s satisfaction in its
sole discretion with your references and the results of your background checks
and drug test.
 
During the course of your review of this Agreement, Freddie Mac expects that you
have had the opportunity to consult and receive assistance from appropriate
advisors, including legal, tax, and financial advisors.



--------------------------------------------------------------------------------



 



Compensation Terms – Donald H. Layton – May 7, 2012
Page 4 of 4
 
This Agreement shall be construed, and the rights and obligations herein
determined, exclusively in accordance with the substantive law of the
Commonwealth of Virginia, excluding provisions of Virginia law concerning
choice-of-law that would result in the law of any state other than Virginia
being applied.
 

         
/s/ Anthony A. Williams
      May 7, 2012          
Anthony A. Williams
      Date
Chairman, Compensation Committee
                 
I agree to the terms of this Agreement.
 
 
 
       
/s/ Donald H. Layton
      May 7, 2012          
Donald H. Layton
      Date

